﻿At the outset I would like to
offer my sincere congratulations upon Mr. Udovenko’s
election to the honourable post of President of the United
Nations General Assembly at its fifty-second session. The
Polish delegation expresses its satisfaction that the
presidency of this session has been entrusted to an eminent
statesman from Ukraine, a country with which we have ties
of friendship and cooperation based on common values and
aspirations. The President may count on my delegation’s
full cooperation in the performance of his important tasks.
Please also allow me to extend expressions of
appreciation and respect to Mr. Razali Ismail, a prominent
representative of Malaysia, for his excellent guidance of the
work of the General Assembly during its fifty-first session.
I would also like to address words of the deepest respect
to Mr. Kofi Annan, the Secretary-General, for the
outstanding manner in which he has demonstrated his
qualities of leadership and good judgement.
Seven years since the downfall of a polarized world
and less than three years away from the year 2000, we
are already living in a new era. Are we, the citizens of
the Earth, aware of the momentous changes and the new
responsibilities which they entail? When looking at
ourselves from the perspective of the Pathfinder on Mars,
or of the space station Mir, do we see humanity in its
entirety or, rather, spasmodic movements of an anthill,
always prepared to fight over every scrap, devoid of the
gift of synthesis and without ability to perceive the
whole?
These are the questions which all of us, especially
here in this Hall, are confronted with. The burden of
responsibility of the United Nations for resisting dangers
and facing challenges, for eliminating tensions and
constantly building foundations for the future, has not
been relieved. It has not diminished. Perhaps it weighs
even heavier today than ever before.
From that moment in 1945, in San Francisco, when
Arthur Rubinstein, an outstanding piano virtuoso and a
great Polish patriot, proudly inaugurated the United
Nations era with the notes of the Polish national anthem,
until today, our Organization has given the impression of
being oriented towards emergency actions rather than
systematic and comprehensive work programmes. The
General Assembly and the Security Council are
excessively preoccupied with current issues. Nonetheless,
torn apart by the global confrontation between the free
world and totalitarianism, they attempted to find
mechanisms of dialogue and negotiation that would
protect the world from global conflict. They have fulfilled
that role. No one, neither the fiercest opponents of the
idea of the United Nations nor the greatest promoters of
its radical modernization, can deny the United Nations
achievements in maintaining world peace and security and
resolving local conflicts. One has to bow to the visionary
skills and political genius of the creators of the Atlantic
Charter, which provided the foundation for our
Organization. Their work has stood the test of time in
circumstances unforeseeable when the system was
established.
Until now we have been concentrating on avoiding
war. Shocked by the tragedy of the Second World War
and the experience of ravages of previous wars, we have
14


put all our energy into the creed “Never again”. However,
concentrating on avoiding war, the United Nations has not
always been able to pay sufficient attention to building a
world for people, a world of harmonious existence and
balanced development. I should like to emphasize this point
again and again.
The time has come to pay more attention to building
a world for all people, of all races, all religions and all
cultures, for people in the wealthier North and the poorer
South.
An important area of international cooperation has
been the effort to eliminate weapons of mass destruction:
nuclear, chemical and biological. This Organization has
made a significant contribution to this activity. Among the
recent milestones in this domain, I should mention the
enactment of the Convention on the Prohibition of the
Development, Production, Stockpiling and Use of Chemical
Weapons and on Their Destruction, as well as the signing
of the Comprehensive Nuclear-Test-Ban Treaty. We also
consider extremely important the ongoing work towards
wider application and universalization of the Treaty on the
Non-Proliferation of Nuclear Weapons, the basis for a
global regime of nuclear-arms non-proliferation.
We attach particular significance to the willingness of
the United States and the Russian Federation, as confirmed
at the Helsinki summit this year, to continue the START
negotiations, taking them to a qualitatively new stage
involving the radical reduction of nuclear arsenals. We trust
that the ratification of START II by the Russian Federation,
upon which these negotiations are conditioned, will soon be
a fact, just as we hope that our expectations with regard to
the immediate ratification by Russia of the Chemical
Weapons Convention will become a reality in the near
future. We welcome President Clinton’s decision to submit
to the Senate for ratification the Comprehensive Nuclear-
Test-Ban Treaty, as he announced from this rostrum.
Both for humanitarian reasons and for reasons of our
country’s security interests, we attach great importance to
effective actions aimed at limiting or banning conventional
weapons, including anti-personnel landmines. We welcome
the momentous arrangements concerning this issue that
were agreed at the recent Oslo Diplomatic Conference. We
believe, however, that the consolidation and universalization
of these agreements should continue to be sought
persistently at the Geneva Conference on Disarmament.
This would guarantee participation in the negotiations of the
main manufacturers and exporters, which in turn would
serve to take better into account the legitimate security
interests of all countries.
In this context of conventional disarmament, allow
me to confess that it was with immense sadness that my
delegation — just like everyone else in the world —
received the news of the tragic death of Diana, Princess
of Wales, a great supporter of a ban on landmines.
We are currently starting a new and different stage
in the history of the United Nations. The moment has
come to pose truly fundamental questions about the future
and to provide answers. Global peace is a primary value,
but should we not reach beyond that? In our view, global
peace is a fundamental precondition to the preservation of
human dignity and the observance of human rights, to the
enhancement of economic and political justice and to
harmonious and sustainable development. But the time
has come for the United Nations to open up more so as
to meet other challenges of contemporary civilization.
United Nations agencies have already made progress
in this direction. The experience they have accumulated,
as well as their lasting achievements in the definite
improvement of living conditions for millions of people,
constitute an important starting point. In this respect,
sufficient funding aimed at specific programmes is the
prerequisite for success. We welcome donations and
philanthropy, which are an important source of additional
funding and a clear sign of public support. However, the
United Nations needs a solid foundation for its activities,
and regular contributions by all Members are
indispensable.
The reforms proposed by the Secretary-General in
his report, “Renewing the United Nations: A Programme
for Reform”, provide the basis for fundamental changes
in the activities of our Organization that will allow it to
serve better the needs and expectations of all the Member
nations facing the challenges of the twenty-first century.
It is with hope and optimism that we welcome the
initiatives of the Secretary-General. We believe they will
lead to improved effectiveness and better management of
the United Nations system. They increase the focus on
development programmes and enhance the credibility of
the Organization. They strengthen the relationship
between Member States and the United Nations. Poland
supports the proposed direction of the United Nations
reforms. We are prepared to cooperate actively in this
process, and we are vitally interested in further efforts to
reinvigorate the United Nations system, including its
economic and social sectors.
15


There is no immediate threat of a global conflict, but
local conflicts might often lead to conflicts on a much
greater scale. The world was not free of regional or even
internal conflicts before, but either their importance and
ramifications seemed less significant in the face of a threat
of worldwide conflict, or they were temporarily frozen by
the cold war. With the ice melting, local conflicts ignited
with renewed intensity. The international community, fully
aware of the threat they presented, made efforts to assist in
defusing them, with varying degree of success.
Understandably, the United Nations had a perception of its
responsibility and took action using the means at the
disposal of the Security Council. Poland supports all the
efforts to institute the concept of rapid deployment in order
to improve the capability of the United Nations to respond
quickly to crisis situations. Our experience proves that the
ability to address local conflicts should be one of the
priorities in our efforts to reform the Security Council.
The basic premise for balanced enlargement and
reform of the Council should be the increased effectiveness
of its work in an international environment which is
undergoing fundamental changes. With our experience of
nearly two years of participation in the Security Council,
we are inclined to conclude that the effectiveness of
Security Council activities is greatly enhanced when it
enjoys the full support of the respective regions represented
in the United Nations. Therefore, we support the aspirations
of various regional groups to additional seats in the Council
if its membership is expanded. At the same time, Poland
would find it necessary to increase the representation of
Central and Eastern Europe in the Council by an additional
member. Thus, my Government is in favour of the
accession of Japan and Germany to permanent seats.
Poland is among the countries convinced of the
necessity of reforming the Council to adapt it to current and
future tasks. While implementing these reforms, we should
take into consideration two parallel and sometimes
conflicting tendencies: globalization and regionalization.
The emerging concept of regional responsibility should
undergo consolidation. Its burden is being carried by
regional organizations engaged in resolving regional
conflicts, prominent cases in point being the activities of
the North Atlantic Treaty Organization (NATO) in Bosnia
and Herzegovina as well as those of the Organization of
African Unity.
We believe that regional organizations should be more
engaged in preventive diplomacy and maintaining peace
while ensuring full compatibility with the United Nations
Charter. Thus, the Organization for Security and
Cooperation in Europe (OSCE) is contributing to the
fulfillment of the basic task of the United Nations —
maintaining international peace and security — through
active regional cooperation in both conflict prevention and
crisis management, as well as in post-conflict
rehabilitation.
When Poland assumes the duties of OSCE
Chairman-in-Office in 1998, it will make every effort to
maintain and develop further a high standard of
cooperation between that Organization and the United
Nations.
In an atmosphere of global peace there is a much
better chance to stand up to conflicts as old as humanity,
such as religious conflicts, those between rich and poor
and those between various ethnic groups.
The Polish people, with its historical experience of
times of freedom and times of bondage, is gaining new
experience today. As the pioneer of the 1990s
breakthrough, which led to the end of a polarized world,
today Poland is experiencing both joy and hardship: the
joy of returning to the family of free nations and the
hardship of a transformation period and the restructuring
of our economy.
This year Poland has been undergoing a bitter test,
fighting against a natural disaster unparalleled in
centuries: the catastrophic flood in the south and west of
the country. May I take this opportunity to extend our
heartfelt thanks to the countries, organizations and persons
of goodwill that have come to our assistance. If there is
any lesson to be drawn from this horrible experience, it
is that massive natural disasters are a kind of danger that
we all have to learn to withstand together.
This year’s flood, whose destructive force struck our
country, also had a disastrous effect on our neighbors, in
particular the Czech Republic and Germany. We found
that such disasters can be faced much more effectively if
the preventive and rescue operations are organized on an
international and, especially, a transboundary scale.
There is an old saying that a friend in need is a
friend indeed. But one can also find friends in moments
of success and moments of joy. Thanks to the help of our
friends, and to their satisfaction, Poland crossed two great
thresholds this year. It was invited to the North Atlantic
Treaty Organization and to the European Union.
Negotiations with NATO are already under way, and
those with the European Union will commence at the
16


beginning of next year. Our readiness to shoulder
responsibility and our ability to meet the requirements have
been recognized. Poland is now considered a reliable and
respected member of the community of democratic nations.
The outcome of our recently held parliamentary
elections has confirmed that this basic orientation of our
foreign policy will remain unchanged and is supported by
the overwhelming majority of the Polish people.
The world is still imperfect. Millions of people are
paying — with their freedom, their dignity and sometimes
even their lives — the price of lack of democracy and lack
of respect for human rights. There are forces that feed on
ethnic antagonisms. Poverty is the fate of millions of people
across vast territories. But other problems on a global scale
are also visible — climate changes and diverse
environmental concerns, the constantly widening gap
between rich and poor and the insufficient reach of
education and health care. The reforms which we undertake
should increase the United Nations capability to address
these important issues. Let me now elaborate on some of
them.
Through deep and carefully thought-out reform, we
should equip the United Nations with mechanisms capable
of ensuring respect for the human rights of all the world’s
citizens to a greater degree than before. The United Nations
evolution and reform introduce the human rights issue in
quite a natural way to the Security Council agenda. We
welcome this trend. There is a clear connection between
international security and respect for human rights, which
should be reflected in the activities of the Security Council.
The events of the past few years in Africa have again
dramatically confirmed the existence of such a relationship.
1998 will be a special year for human rights. Half a
century ago the General Assembly adopted the Universal
Declaration of Human Rights, a catalogue of the
individual’s rights and duties. However, the concept of
human rights still varies from region to region. I think that
on the threshold of the twenty-first century, as we
emphasized in Warsaw this January when inaugurating the
celebration of the fiftieth anniversary of the Universal
Declaration of Human Rights, it is worth considering how
to use this variety to build a universal concept of human
rights, just as the Declaration initially assumed. At the same
time, however, we oppose any attempt at the so-called
revision of the Universal Declaration, which must remain
a common minimal standard for all humanity.
As a member of the United Nations Commission on
Human Rights starting on 1 January 1998, Poland
confirms its willingness to continue the dialogue and
cooperation with representatives of all regional groups.
Observance and promotion of human rights are for all of
us a great challenge at the threshold of the twenty-first
century.
We also believe that closer economic cooperation
with developing countries will help them overcome
difficulties and actively participate in the world economy.
Poland is undertaking and will continue to undertake
important projects in this field. We also want to point out
the important role of international institutions in providing
development assistance for partners with lower levels of
income. We will continue to give them our support as
their tasks require and our capacity allows.
A year ago, in this General Assembly Hall, the
President of Poland, Mr. Aleksander Kwasniewski,
formulated a proposal for the elaboration of an
international convention against organized transnational
crime. We were encouraged by the massive support that
the Polish initiative received from the membership of this
Organization. We think that the international community
should take active measures to stop the spreading cancer
of transnational crime. We must secure the effective
cooperation of countries and organizations concerned.
We believe that the United Nations will find for
itself a creative and constructive role through the
Commission on Crime Prevention and Criminal Justice,
which has been entrusted with the task of elaborating this
convention. Poland is ready to cooperate with other
countries to extend the scope and range of the convention
if such extension would meet the needs and expectations
of Member States. We appreciate the work of the
Commission on this subject and hope that the Assembly
will receive a final draft of the convention at its next
session.
Equally important are the environmental issues. The
most important among them are those related to climate
changes. To deal effectively with such problems as the
greenhouse effect, melting of glaciers and the protection
of tropical forests is a task far exceeding the ability of
any single country or even region. It is hard to imagine
effective action in this area unless we all join forces.
It is justifiable to reconsider whether the United
Nations is an organization capable of dealing with these
tasks. The doubts voiced by the skeptics should not be
17


ignored. However, Poland is among the countries that
believe that the United Nations system can, through the
collective effort of its Members, meet the challenges. This
effort has to be directed towards, among other things,
understanding current and future dilemmas which reach
beyond this century. It must be sustained with a vision,
shared by all Members of the system, of the shape they
wish to give to tomorrow. It must involve the will to
develop an organizational system and make it effective,
with each Member bearing its share of responsibility.
Today’s Poland — democratic, economically successful,
enjoying good relations with all its neighbours, binding
itself to alliances with the European Union and NATO —
is ready to participate in carrying out this task.
We must rise to the expectations of the United
Nations. As one of the Organization’s founding Members,
Poland will not cease in its support of the United Nations
as a global forum for resolving problems and conflicts, and
especially for ensuring a just and effective system of global
governance aimed at eliminating threats to humanity.
Poland stands ready to do its part for the purpose of
achieving these lofty goals.













